—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Robinson, J.), rendered September 3, 1998, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
During the first round of jury selection, the defense attorney claimed that he made a mistake when he exercised a peremptory challenge against prospective juror number 10 instead of prospective juror number 11. On appeal, the defendant contends that the trial court committed reversible error in denying his attorney’s request to correct his mistake by exercising a belated peremptory challenge to the unsworn prospective juror. The record indicates, however, that the attorney waived any objection that he may have had to the impaneled jury (see, People v Mancuso, 22 NY2d 679, cert denied sub nom. Morganti v New York, 393 US 946; People v Lebron, 236 AD2d 423; People v Isaac, 212 AD2d 635).
The sentence imposed was not excessive (see, People v Suitte, *46990 AD2d 80). O’Brien, J. P., Luciano, Smith and Crane, JJ., concur.